1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
     STIFEL, NICOLAUS & COMPANY,                            Case No.: 19cv515-MMA (WVG)
12   INC.,
                                                            ORDER RE: STATUS REPORT
13
                         Plaintiff in Interpleader,
14   v.
15   PATRICIA ANN COHAN, individually
     and as personal representative of the
16   Estate of Jeffrey Lee Cohan; JEFFREY
     JOHN COHAN; TINA MICHELLE KIN;
17   and CHERYL LEE COHAN,
18
                     Defendants in Interpleader.
19
20
21         On March 19, 2019, Plaintiff Stifel, Nicolaus & Company, Inc. (“Stifel”) filed this
22   civil action of interpleader pursuant to 28 U.S.C. § 1335 against Defendants Patricia Ann
23   Cohan (“Patricia”), Jeffrey John Cohan (“Jeffrey”), Tina Michelle Kin (“Tina”), and
24   Cheryl Lee Cohan (“Cheryl”). See Doc. No. 1. On April 22, 2019, the Court granted the
25   parties’ joint motion to award Patricia the Account at issue, and all assets therein. See
26   Doc. No. 4. The Court further ordered that following relinquishment of the Account to
27   Patricia, the case shall be dismissed upon application of Stifel, with prejudice and without
28   an award of any attorney’s fees or costs to any party. See id. at 2. It has been more than

                                                      -1-                    19cv515-MMA (WVG)
1    six months since the Court issued its order and Stifel has not filed a motion to dismiss.
2    Accordingly, the Court ORDERS the parties to file a report regarding the status of the
3    relinquishment of the Account to Patricia on or before December 6, 2019.
4          IT IS SO ORDERED.
5
6    Dated: November 20, 2019
7                                                  _____________________________
8                                                  HON. MICHAEL M. ANELLO
                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-                       19cv515-MMA (WVG)
